DECISION AND JOURNAL ENTRY
This cause was heard upon the record in the trial court. Each error assigned has been reviewed and the following disposition is made:
Defendant-appellant Barberton Planning Commission ("Barberton") appeals from a decision of the Summit County Court of Common Pleas reversing Barberton's rejection of a new subdivision proposed by plaintiff-appellees William Bernard Realty Company and The Bernard Company (referred to jointly as "Bernard").  We reverse and remand for further proceedings.
                                   I.
Bernard owns real estate in Barberton that is roughly pie-shaped, with West Heatherwood Street running along the "crust" of the pie.  Bernard sought to develop this real estate by building attached one-family housing units. Bernard proposed to subdivide this pie shape into several long, narrow lots, all with frontage on West Heatherwood Street.  Most of the resulting lots would be 35 feet wide, with a depth ranging from 138 to 288 feet.
Both parties agree that the proposed lots meet the minimum width, minimum square footage, and total lot size requirements of Barberton's Zoning Code.  However, Barberton rejected Bernard's proposal because it did not meet the objectives and minimum requirements of Barberton's Land Planning and Subdivision Regulations.  Barberton explained:
  The objectives of the Subdivision Regulations are listed in Section 1.03, Objectives which state:
    "It is intended that the provisions of these regulations shall be administered to achieve the following objectives: Orderly development of the land, harmonious and stable neighborhoods. . . .". (Sic.)
  Planning Commission did not believe the proposed development pattern, as submitted, was harmonious with the established neighborhood.  The elongated *Page 602 lots were disproportional and inharmonious to the established pattern and as a result could jeopardize the stability of the neighborhood.
  Specifically, the concern with disproportional lots is addressed in the Land Planning and Subdivision Regulations, Section 7.05 Lot Design[:]
    a.  Building Sites.  The lot lines shall be designed to form a good building site on each lot and not merely geometric shapes enclosing the minimum area permitted.  The lots shall be more or less rectangular in form; triangular, elongated or other shapes that restrict its use as a building site shall be avoided.
    c. (sic)  The mean depth of lots
abutting a local street, one family subdivision, shall not exceed 2.5 times its width.  This ratio shall be increased when the rear line of such lots abuts a railroad or other incompatible non-residential land use.
 The proposed configuration of the 11 lots subdivided from lot 115, as submitted, contains a width to depth ratio ranging from 1:4-1:8 which well exceeds the depth requirement of 1:2.5 ratio required in the Subdivision Regulations.
Planning Commission approval may only be granted if the lot design meets the objectives and requirements of the Land Planning and Subdivision Regulations. (Emphasis added.)
Bernard appealed this decision to the court of common pleas. The case was assigned to a magistrate, who proposed to reverse the Barberton decision because the subdivision regulations were too vague.  The magistrate's decision was adopted by the trial court. Barberton appeals the reversal.
                                   II.
Barberton assigns one error:
  THE TRIAL COURT ERRED BY FINDING THE CITY OF BARBERTON SUBDIVISION REGULATIONS VOID FOR VAGUENESS.
In analyzing whether a zoning provision is unconstitutional, courts must begin with a strong presumption of validity.Franchise Developers, Inc. v. Cincinnati (1987), 30 Ohio St. 3d 28,32.  The unconstitutionally vague argument, "is inherently deficient in a zoning case where the zoning resolution, by its very nature, puts a property owner on notice that use of the property is subject to regulation."Id.
In this case, Barberton has not only put Bernard on notice that use of its property is subject to lot size and shape restrictions, but has also provided Bernard with a uniform mathematical standard for determining the permissible length of the proposed lots.  We find nothing vague in this simple mathematical *Page 603 
formula.  Therefore, the trial court erred in adopting the magistrate's proposal and reversing the Barberton decision on grounds of vagueness.
Judgment reversed and cause remanded.
The Court finds that there were reasonable grounds for this appeal.
We order that a special mandate issue out of this court, directing the County of Summit Common Pleas Court to carry this judgment into execution. A certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.
Immediately upon the filing hereof, this document shall constitute the journal entry of judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period for review shall begin to run.  App.R. 22(E).
Costs taxed to appellee.
  Exceptions. _________________________________ DANIEL B. QUILLIN
FOR THE COURT
BAIRD, J.
DICKINSON, J.
CONCUR